ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                         Gregory F. Zoeller
Indianapolis, Indiana                                      Attorney General of Indiana

                                                           Ann L. Goodwin
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana
______________________________________________________________________________


                                                                                  FILED
                                In the                                         Mar 29 2011, 10:18 am


                        Indiana Supreme Court                                            CLERK
                                                                                     of the supreme court,
                                                                                     court of appeals and
                            _________________________________                               tax court




                                    No. 49S02-1103-CR-176


EDWARD DAWSON,
                                                           Appellant (Defendant below),

                                               v.

STATE OF INDIANA,
                                                      Appellee (Plaintiff below).
                            _________________________________

                            Appeal from the Marion Superior Court,
                                 No. 49G02-0804-FB-087393
                           The Honorable Robert R. Altice, Jr., Judge
                            _________________________________

      On Petition To Transfer from the Indiana Court of Appeals, No. 49A02-1001-CR-155
                           _________________________________

                                        March 29, 2011

Per Curiam.

        The trial court’s final, appealable order revoking Dawson’s probation and ordering him to
serve six years in the Department of Correction was entered in April 2009. Some eight months
later, the trial court granted Dawson permission to file a belated notice of appeal pursuant to
Post-Conviction Rule 2.
          The rule allows belated appeals in certain criminal cases. 1 A threshold question in this
appeal is whether Post-Conviction Rule 2 allows belated appeals from an order revoking
probation. The Court of Appeals held that the rule did not apply and declined to consider
Dawson’s appeal on the merits. Dawson v. State, 938 N.E.2d 841, 844-46 (Ind. Ct. App. 2010).


          The Court of Appeals correctly decided that belated appeals from orders revoking
probation are not presently available pursuant to Post-Conviction Rule 2. We agree with the
Court of Appeals’ analysis that the sanction imposed when probation is revoked does not qualify
as a “sentence” under the Rule, and therefore Dawson is not an “eligible defendant.”
Accordingly, we grant transfer and adopt and incorporate by reference the opinion of the Court
of Appeals under Appellate Rule 58(A)(1).


Shepard, C.J., and Dickson, Sullivan, Rucker and David, JJ., concur.




1   As relevant to this case, Post-Conviction Rule 2 provides:
          Eligible defendant defined. An “eligible defendant” for purposes of this Rule is a
          defendant who, but for the defendant's failure to do so timely, would have the
          right to challenge on direct appeal a conviction or sentence after a trial or plea of
          guilty by filing a notice of appeal, filing a motion to correct error, or pursuing an
          appeal.
          ....
          Section 1. Belated Notice of Appeal
          (a) Required Showings. An eligible defendant convicted after a trial or plea of
              guilty may petition the trial court for permission to file a belated notice of
              appeal of the conviction or sentence if:
          (1) the defendant failed to file a timely notice of appeal;
          (2) the failure to file a timely notice of appeal was not due to the fault of the
              defendant; and
          (3) the defendant has been diligent in requesting permission to file a belated
              notice of appeal under this rule.


                                                    2